—Judgment, Supreme Court, New York County (Herman *513Cahn, J.), entered January 12, 1998, in a proceeding pursuant to CPLR article 78, which dismissed the petition to annul respondents’ determination denying petitioner retroactive public assistance benefits, unanimously affirmed, without costs.
Although respondent New York City Department of Social Services improperly reduced petitioner’s benefits in violation of 18 NYCRR 358-3.6 (a) (1) (i); 358-6.4 (a); and 358-4.2, she is not entitled to retroactive benefits since she was not a recipient of public assistance benefits at the time of the fair hearing (Social Services Law § 106-b). Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.